Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Ishizuka et al., Pub. No.  2019/0230014, teach a monitoring system that monitors other electronic control units (ECUs) connected to an on-vehicle network with a “own ECU.” The own ECU is a relay device that relays communications between the subject ECU and other ECU in the network. The own ECU  can grasp change of the states of the subject ECU and the other ECU. A monitoring policy specifies that transmission of a monitoring packet to the subject ECU is stopped, when a state of the subject ECU is a second state in which the subject ECU need not be monitored. The own ECU sends a monitoring packet to the other ECU, monitors a reply packet transmitted from the other ECU in response to the monitoring packet, and stores monitoring data in a storing unit. The monitoring data stored in the storing unit is read out, and is used for fault diagnosis for detecting a fault in the other ECU. A general “ping” is used for sending and receiving of the monitoring packets and reply packets. An “echo request” packet of the Internet Control Message Protocol (ICMP) is transmitted to a target to be monitored. The presence of connection of the target to be monitored can be checked by determining whether an “echo reply” packet transmitted from the target to be monitored has been received. It is also possible to check the reply time, etc. of the target to be monitored, based on a length of time from the time when the “echo request” packet is transmitted, to the time when the “echo reply” packet is received. The monitoring data managing unit stores the monitoring results including the information that specifies the other ECU determined as the abnormal ECU, abnormality determination time, and reply packet non-receiving period. The own ECU is able to monitor the other ECU, with settings appropriate to the states of the other ECU and the own ECU. The operating state of the own ECU is one of three operating states, i.e., “currently stopped”, “before start-up”, and “normal operating mode”. Also, the operating state of the other ECU is one of four operating states, i.e., “currently stopped”, “before start-up”, “in normal operation”, and “currently at fault” (Ishizuka; paragraphs [0005; 0017-0020; 0057; 0059; 0087; 0139-0141]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that when the response reception unit receives the response from the at least one of the end nodes, the request transmission unit transmits another failure detection packet, having a value different from a value of a previous failure detection packet previously transmitted, to the at least one of the end nodes to which the previous failure detection packet is previously transmitted as set forth in claims 1-9.  Claims 1-9 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448